Citation Nr: 1632689	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  09-41 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bursitis a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The matter was previously before the Board in January 2013, which determined that the Veteran's substantive appeal had been timely perfected.  The Board then remanded the issue on the merits.  The case was subsequently returned to the Board.  The case was remanded again in February 2016.  


FINDING OF FACT

The Veteran's left shoulder osteoarthritis and bursitis are causally related to his service-connected right shoulder bursitis.    


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability (diagnosed as osteoarthritis and bursitis) have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes      that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran essentially contends that he has a left shoulder disability that is causally related to either his active service or to his service-connected right shoulder disability.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with left shoulder glenohumeral joint osteoarthritis, acromioclavicular joint osteoarthritis, and bursitis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to a service-connected disability.

The Veteran was afforded a VA examination in February 2015.  The examiner reviewed the Veteran's claims file.  The examiner diagnosed glenohumeral joint osteoarthritis, acromioclavicular joint osteoarthritis, and bursitis.  The examiner noted date of diagnosis of left shoulder bursitis to be October 25, 1983.  The examiner determined that the Veteran's claimed condition was at least as likely as not incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  His rationale was his review of the Veteran's records.  The examiner then again stated that it is at least as likely as not that any existing disorder of either shoulder originated in service or is otherwise attributable to any period of active duty or any event thereof.  

The Veteran's treatment records in June 2009 note shoulder pain that he has had since the military but worsened in the prior 10 years.  

In a June 2016 statement, a private orthopedic surgeon noted that the Veteran worked in service as an aircraft weapons system repairman.  That particular type of work according to him required continuous heavy lifting and torquing of instruments.  He received provision for care of the right shoulder and continued to work but with increasingly involving and replacing the dominant shoulder with his left shoulder to protect the painful right shoulder.  The examiner opined that it is probable that the present degenerative changes involving the left shoulder acromioclavicular joint and any bursitis tendonitis of the left shoulder that has been due to heavy lifting are as the result of cumulative trauma to that joint.  From the causation point of view, the cumulative trauma involving the left acromioclavicular joint of the shoulder is due to repeated heavy lifting and probably repetitive overhead working with one additional factor:  that since 1984 his right shoulder has not been fully functional especially for lifting.  Therefore, he has been using his left non-dominant shoulder predominantly, even though he is right handed.  On that basis, the left shoulder condition is most probably related to the increased use of that shoulder as a result of the diminished activity of the right shoulder.  Absent the inability to use the right shoulder properly, even with the additional cumulative trauma to the left shoulder during the subsequent years, the degenerative changes in the left shoulder and the symptoms probably would have been delayed.

A July 2016 private treatment record showed that the Veteran's left shoulder pain was gradual in onset and developed approximately in 1983 or 1984.  The Veteran injured his left shoulder while performing the same activity that led to the right shoulder injury.  The examiner noted that the Veteran has developed more left shoulder pain, possibly from compensating for the right shoulder.

Another July 2016 treatment record showed osteoarthritis of the left acromioclavicular joint could be partly due to increased use of left arm over the years secondary to chronic right shoulder pain.  

In sum, the Veteran's private treatment records suggest an injury to his left shoulder while performing the same activity that led to his right shoulder injury.  The VA examiner in February 2015 found that it is at least as likely as not that any existing disorder of either shoulder originated in service or is otherwise attributable to any period of active duty or any event thereof, although the rationale for that opinion as it relates to the left shoulder is somewhat unclear.  In addition, a private orthopedic surgeon provided an opinion with rationale indicating a causal connection between the Veteran's left shoulder disability and his service-connected right shoulder disability.  

The Board notes that the evidence of record generally acknowledges that the Veteran's left shoulder disability should be service-connected, although the evidence disagrees over whether service-connection should be on a direct or secondary basis.  The Board finds the opinion of the private orthopedic surgeon to be the most probative.  Therefore, the Board finds that the Veteran's left shoulder osteoarthritis and bursitis are causally related to his service-connected right shoulder disability.  Therefore, service connection for left shoulder osteoarthritis and bursitis is granted. 



ORDER

Entitlement to service connection for a left shoulder disability (diagnosed as osteoarthritis and bursitis) is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


